Citation Nr: 1759131	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Army June 1971 to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2017, a Board Videoconference Hearing was held before the undersigned.  The Veteran and his spouse offered testimony for the record.  A hearing transcript is of record. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. § § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Given the favorable disposition of the Veteran's claim for entitlement for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease occurred in- service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in- service.  38 C.F.R. § 3.303 (2017).  

Service connection may be presumed for certain chronic diseases, to include tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus an organic disease of the nervous system under section 3.309(a) where acoustic trauma occurs).  However, such presumption is rebuttable by probative evidence to the contrary.  

In the alternative, under continuity of symptomatology where the evidence that shows an enumerated chronic disease under Section 3.309 occurred either during service or within the applicable presumptive period under Section 3.307 (i.e., one year after service), and then subsequent manifestations of that same chronic disease occurred at a later date, however remote, then that chronic disease can be deemed service connected.  38 C.F.R. § 3.303(b) (2017), Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); see also Gilbert, 1 Vet. App. 49. 

Analysis - Tinnitus  

The Veteran contends that he currently experiences constant ringing in his ears.  The Veteran testified at the June 2017 hearing that the ringing in his ears was the result of a botched toss of a hand grenade during training.  The Veteran testified that during this incident he had no hearing protection because it fell out.  Id. at 3.  The Veteran testified that the day after this incident he sought permission to go to sick call and was denied without reason, and Veteran did not pursue the request of sick call further due to the military culture at the time.  

The Veteran has a current tinnitus disability.  A March 2012 VA Audiology Consult found bilateral, constant tinnitus.  As stated above, the Veteran reported constant tinnitus since service.  Ringing in the ears is a condition capable of lay observation, and was supported by a later medical diagnosis.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the record as a whole establishes that the Veteran has a current diagnosis of tinnitus.

The Veteran sustained acoustic trauma in service.  The March 2012 VA Audiology Consult found positive military noise exposure.  Military personnel records further reflected that the Veteran participated in hand grenade training in August 1971 at Fort Jackson, South Carolina.  This is consistent with the Veteran's testimony about the hand grenade training.  See Form 9.  Additionally, the Veteran's representative noted that as an electrician in the Army, the Veteran had to rewire motors and subsequently tested those motors thereby subjecting him to further noise exposure during his service.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  

The weight of the evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service.  The Veteran's spouse testified at the June 2017 Hearing that prior to her husband's military service he had no ringing in his ears; however, when he came home on leave after basic training (where the grenade incident occurred) the Veteran complained about his ears ringing.  The spouse's testimony bolsters the Veteran's own account (as described above) that following the grenade incident he started to experience a ringing in his ears.  In contrast, service treatment records are absent for complaints of, a diagnosis of, or treatment for tinnitus.  The March 1973 service separation examination reflected no reports of tinnitus, and the Veteran wrote on the separation exam: "no medical problems while in the Army."  

However, the Board finds that the evidence is in equipoise as to the etiology of the Veteran's tinnitus.  In this regard, the Board finds that the Veteran's statements with respect to the onset of symptoms of tinnitus are consistent, competent and credible, and are consistent with his claimed noise exposure in service.  Additionally, the Board finds the Veteran competent to report that in service and following service he experienced tinnitus symptoms (i.e., ringing), as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  See Layno, 6 Vet. App. at 460-70 (competent lay testimony).

While the December 2012 VA examiner opined that the Veteran tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on a lack of documentation of complaints in the record prior to the Veteran's VA Audiology Consult.  But, as mentioned above, the Veteran requested permission to attend sick call and was denied, and thus the lack of reporting in his service treatment records is not surprising.  Additionally, the Veteran is competent to report tinnitus, and the Veteran's spouse (who was married to him when he entered the Army) is competent and credible to report her observations of her husband's complaints of ringing in his ears.  It appears that the VA examiner did not consider the Veteran's statements of continuous tinnitus symptoms since service, nor had the benefit of the Veteran's spouses' lay testimony.  The Board finds that while the December 2012 VA examiner was competent and credible to opine regarding the etiology of the Veteran's tinnitus, her opinion carries little weight because it does not consider all the relevant evidence of record, to include lay evidence that the Board finds to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (if Board concludes that lay evidence presented is credible and ultimately competent, lack of contemporaneous medical evidence should not be an absolute bar to prove entitlement to disability benefits based on that competent lay evidence).  Accordingly, the Board affords little probative value to the etiology opinion from the December 2012 VA examination. 

The Veteran's credible lay contentions of tinnitus symptoms as beginning during service and continuing thereafter indicate that his tinnitus was incurred coincident with his active service.  See 38 C.F.R. § 3.303(a) (2017).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is necessary to obtain a new VA audiological examination regarding the etiology of the Veteran's bilateral hearing loss.  

The Veteran asserts that he has bilateral hearing loss due to noise exposure in service, to include from being close to a grenade when it detonated during practice. He testified that he noticed hearing loss in service and shortly thereafter, continuing to the present. The Board acknowledges that the Veteran's service medical records do not show any a bilateral hearing loss disability during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87  (1992). Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993).

This is especially important given the March 2012 VA Audiology Consult's notation of no significant post-service noise exposure.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (U.S. 2008) (most probative value of a medical opinion comes from its reasoning).  The VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure because the Veteran's separation audiogram indicated normal hearing bilaterally from 500-6000Hz.  The examiner failed to provide an explicit rationale as to why the cited evidence supported the opinion reached, and significantly, it is not appropriate to dismiss a service connection claim simply because the Veteran had normal hearing at separation.  Therefore, the VA examination is inadequate and remand is warranted to obtain a new examination for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination for bilateral hearing loss.  All relevant medical records must be made available to the examiner for review prior to the examination.  The examination report should specifically state that such a review was conducted. 

Determine if it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss disability is causally related to service or any incident of service.   If it is determined that there is another likely etiology for any bilateral hearing loss, that should be stated. The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  The examiner should consider the Veteran's reports and lay statements regarding hearing loss in and after service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Provide a complete, well-reasoned rationale for all opinions offered.  

The Board points the examiner's attention to the June 2017 Hearing transcript, which contains the Veteran's contentions regarding military noise exposure during hand grenade training and working on and testing motors in-service, and the Veteran's spouse's lay observation of her husband's condition upon his return from basic military training. 

The Board further points the examiner's attention to the March 2012 VA Audiological Consultation that noted positive military noise exposure, and negative post-service occupational and recreational noise exposure.  The Board notes that during the June 2017 Hearing the Veteran indicated that he was a plumber following his military service. 

2. Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


